ORDER

BRYSON, Circuit Judge.
Don Roger Norman et al. (Norman) move to voluntarily dismiss their petition *224for a writ of mandamus as moot.*
Upon consideration thereof,
IT IS ORDERED THAT:
The motion to voluntarily dismiss the mandamus petition is granted.

 Norman requests that the dismissal be "without prejudice.” It is not this court’s usual practice to designate a dismissal as being with or without prejudice, and in this instance there is no indication why the dismissal should be labeled as such.